UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 Commission File Number: 0-20050 PRINCETON NATIONAL BANCORP, INC. (Exact name of Registrant as specified in its charter.) Delaware 36-3210283 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 606 S. Main St. Princeton, Illinois (Address of principal executive offices) (Zip code) (815) 875-4444 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer£ Smaller reporting company R Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at September 6, 2012 Common, par value $5.00 1 Part I: FINANCIAL INFORMATION The unaudited condensed consolidated financial statements of Princeton National Bancorp, Inc. and Subsidiary and management’s discussion and analysis of financial condition and results of operation are presented in the schedules as follows: Schedule 1:Condensed Consolidated Balance Sheets Schedule 2:Condensed Consolidated Statements of Operations Schedule 3:Condensed Consolidated Statements of Comprehensive Income (Loss) Schedule 4:Condensed Consolidated Statements of Changes in Stockholders’ Equity (Deficit) Schedule 5:Condensed Consolidated Statements of Cash Flows Schedule 6: Notes to Condensed Consolidated Financial Statements Schedule 7:Management’s Discussion and Analysis of Financial Condition and Results of Operations Schedule 8:Controls and Procedures Part II: OTHER INFORMATION Item 1A.Risk Factors Smaller reporting companies are not required to provide the information required by this item. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds (a) None. Item 3.Defaults Upon Senior Securities (a) None. Item 4.Mine Safety Disclosures (a) None. Item 5.Reserved. Item 6.Exhibits 31.1Certification of Chief Executive Officer required by Rule 13a-14(a). 31.2Certification of Chief Financial Officer required by Rule 13a-14(a). 32.1Certification of Chief Executive Officer and Chief Financial Officer required by Rule 13a-14(b) and Section 906 ofthe Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350. ** XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PRINCETON NATIONAL BANCORP, INC. By /s/ Thomas D. Ogaard9/6/2012 By /s/ Louis Casto9/6/2012 Thomas D. Ogaard Louis Casto President & Chief Executive Officer September 6, 2012 Interim Chief Financial Officer September 6, 2012 2 Schedule 1 Princeton National Bancorp, Inc. Condensed Consolidated Balance Sheets (dollars in thousands except share data) June 30, December 31, (unaudited) ASSETS Cash and due from banks $ $ Interest-bearing deposits with financial institutions Total cash and cash equivalents Loans held-for-sale, at lower of cost or market Investment securities: Available-for-sale, at fair value Held-to-maturity, at amortized cost (fair value of $7,734 and $9,942) Total investment securities Loans: Loans, net of unearned interest Allowance for loan losses ) ) Net loans Premises and equipment, net of accumulated depreciation Land held for sale, at lower of cost or market Federal Reserve and Federal Home Loan Bank stock Bank-owned life insurance Accrued interest receivable Other real estate owned Intangible assets, net of accumulated amortization Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Demand $ $ Interest-bearing demand Savings Time Total deposits Borrowings: Customer repurchase agreements Advances from the Federal Home Loan Bank 0 Trust preferred securities Total borrowings Other liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENT LIABILITIES - - STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock: no par value, 100,000 shares authorized:25,083 shares issued and outstanding at June 30, 2012 and December 31, 2011 Common stock: $5 par value, 7,000,000 shares authorized:4,478,295 shares issued at June 30, 2012 and December 31, 2011 Common stock warrants Surplus Accumulated deficit ) ) Accumulated other comprehensive income, net of tax Less: cost of 1,125,770 and 1,137,266 treasury shares at June 30, 2012 and December 31, 2011 ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 Schedule 2 Princeton National Bancorp, Inc. Condensed Consolidated Statements of Operations (unaudited) (dollars in thousands except share data) THREE MONTHS ENDED June 30, 2012 THREE MONTHS ENDED June 30, 2011 SIX MONTHS ENDED June 30, 2012 SIX MONTHS ENDED June 30, 2011 Interest Income: Interest and fees on loans $ Interest and dividends on investment securities: Taxable Tax-exempt Interest on interest-bearing deposits in other banks 48 34 95 56 Total interest income Interest Expense: Interest on deposits Interest on borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provisionfor loan losses ) Non-interest income: Trust and farm management fees Service charges on deposit accounts Other service charges Gains on sales of securities available-for-sale Brokerage fee income Mortgage banking income, net 74 Bank-owned life insurance income Other operating income 17 83 Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy Equipment expense Federal insurance assessments Intangible assets amortization Data processing Marketing Other real estate expense, net Loan collection expenses Other operating expense Total non-interest expense Loss before income taxes ) Income tax expense (benefit) 0 ) 53 ) Net loss ) Dividends in arrears on preferred shares 0 0 Accretion of preferred stock discount 7 7 15 15 Net loss available to common stockholders $ ) $ ) $ ) $ ) Loss per share available to common stockholders: Basic net loss per common share available to common stockholders $ ) $ ) $ ) $ ) Diluted net loss per common share available to common stockholders $ ) $ ) $ ) $ ) Basic weighted average shares outstanding Diluted weighted average shares outstanding See accompanying notes to unaudited condensed consolidated financial statements. 4 Schedule 3 Princeton National Bancorp, Inc. Condensed Consolidated Statements of Comprehensive Income (Loss) (unaudited) (dollars in thousands) THREE MONTHS ENDED June 30, 2012 THREE MONTHS ENDED June 30, 2011 SIX MONTHS ENDED June 30, 2012 SIX MONTHS ENDED June 30, 2011 Net Loss $ ) $ ) $ ) $ ) Other Comprehensive Income (Loss) Net unrealized gains on securities available for sale $ Reclassification adjustment for realized gains included in income ) Post Retirement Obligation ) - ) Other comprehensive income (loss), before tax effect ) ) ) Tax expense (benefit) Other comprehensive income (loss) Comprehensive Loss $ ) $ ) $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements. 5 Schedule 4 Princeton National Bancorp, Inc. Condensed Consolidated Statements of Changes in Stockholders' Equity (Deficit) (unaudited) (dollars in thousands except share data) For the Six Months Ended June 30, 2012 Preferred Stock Common Stock Common Stock Warrants Surplus Retained Earnings (Accumulated Deficit) Accumulated Other Comprehensive Income, net of tax effect Treasury Stock Total Balance, January 1, 2012 $ ) $ $ ) $ Net loss ) ) Accretion on preferred stock discount 15 ) 0 Sale of 2,496 shares of treasury common stock ) 43 8 Award of 12,500 shares of nonvested common stock out of treasury common stock ) 19 Forfeiture of 3,500 shares of common stock out of treasury common stock 55 ) (6 ) Amortization of unearned compensation expense Other comprehensive loss ) ) Balance, June 30, 2012 $ ) $ $ ) $ ) For the Six Months Ended June 30, 2011 Balance, January 1, 2011 $ ) $ Net loss ) ) Accretion on preferred stock discount 15 ) 0 Sale of 4,097 shares of treasury common stock ) 70 21 Amortization of unearned compensation expense Other comprehensive loss ) ) Balance, June 30, 2011 $ ) $ See accompanying notes to unaudited condensed consolidated financial statements. 6 Schedule 5 Princeton National Bancorp, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) (dollars in thousands) SIX MONTHS ENDED June 30, 2012 SIX MONTHS ENDED June 30, 2011 Operating activities: Net loss $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation Provision for loan losses Deferred income tax benefit 0 ) Amortization of intangible assets and other purchase accounting adjustments, net Amortization of premiums and discounts on investment securities, net Gains on sales of securities available-for-sale, net ) ) Gain on sale of land held-for-sale ) 0 Compensation expense for vested stock options 40 33 Forfeiture of stock options (6
